                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

3M COMPANY,                                     §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                § Civil Action No. 1:20-cv-000697-LY
NEXUS MEDICAL LLC,                              §
VINASIA CHE TAO LLC, and                        §
DOES 1-10,                                      §
                                                §
       Defendants.


PLAINTIFF 3M COMPANY’S APPLICATION FOR ENTRY OF DEFAULT AGAINST
                 DEFENDANT NEXUS MEDICAL LLC


TO THE HONORABLE CLERK OF THE COURT:

       Pursuant to and in accordance with the Federal Rules of Civil Procedure and based upon

the Declaration of Plaintiff’s counsel attached hereto as Exhibit A, application is hereby made

for the entry of a default against Defendant Nexus Medical LLC (“Defendant”). From a review

of the Court file in this case it appears that Defendant was properly served on July 7, 2020 with a

copy of the Summons and Complaint in this case. However, Defendant has failed to file an

answer or otherwise defend against Plaintiff’s Complaint. A proposed Entry of Default is

attached hereto as Exhibit B.
Dated: August 18, 2020     NORTON ROSE FULBRIGHT US LLP



                           /s/ Michael W. O’Donnell
                           Michael W. O’Donnell
                           State Bar No. 24002705
                           mike.odonnell@nortonrosefulbright.com
                           Aimeé Vidaurri
                           State Bar No. 24098550
                           aimee.vidaurri@nortonrosefulbright.com
                           Frost Tower
                           111 W. Houston Street, Suite 1800
                           San Antonio, Texas 78205
                           Telephone: (210) 224-5575
                           Facsimile: (210) 270-7205

                           Paul Trahan
                           State Bar No. 24003075
                           Paul.trahan@nortonrosefulbright.com
                           98 San Jacinto Boulevard, Suite 1100
                           Austin, Texas 78701
                           Telephone: (512) 536-5288
                           Facsimile: (512) 536-4598

                           Attorneys for Plaintiff 3M Company




                         -2-
                                 CERTIFICATE OF SERVICE

       On August 18, 2020, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Western District of Texas, using the electronic case filing

system of the court:

Ryan A. Starnes
Libby Sparks Willis Starnes PLLC
5950 Berkshire Lane, Suite 200
Dallas, Texas 75225
rstarnes@libbysparks.com

Attorneys for VinAsia Che Tao LLC




                                                   /s/ Michael W. O’Donnell
                                                   Michael W. O’Donnell
